United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rainier, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1114
Issued: February 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 20, 2015 appellant filed a timely appeal from an April 10, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of her
medical conditions causally related to her March 9, 2002 employment injury.
FACTUAL HISTORY
On March 11, 2002 appellant, then a 48-year-old rural carrier associate, filed an
occupational disease claim (Form CA-2) indicating that her arm, back, and leg had been
bothering her for some time and that on March 9, 2002 her condition worsened after she heard a
1

5 U.S.C. § 8101 et seq.

“pop.” OWCP accepted the claim for left gluteus muscle strain.2 The record indicates that
appellant stopped work on July 3, 2002, returned to light duty on April 3, 2003, and returned to
full duty on July 8, 2003.
Appellant filed a recurrence of disability on May 14, 2004 alleging that on May 12, 2004
she again stopped work due to the March 9, 2002 employment injury. By decision dated July 21,
2004, OWCP expanded her claim to include lumbar strain and lumbar herniated nucleus
pulposus and accepted that she had sustained disability as of May 12, 2004. Additional
conditions of sprain of lumbosacral (joint)/(ligament) and displacement of lumbar intervertebral
disc without myelopathy were also accepted. The record substantiates that appellant received
wage-loss benefits on the short-term rolls from May 12, 2004 until June 3, 2005. OWCP
terminated appellant’s wage-loss compensation regarding this claim by decision dated
June 3, 2005.
On March 2, 2015 appellant filed a claim for a recurrence of disability (Form CA-2a) for
medical treatment of the accepted injury-related back conditions. She claimed her back
condition has not resolved. Appellant stated that her doctor treated her injuries under both the
current claim and claim number xxxxxx974, which was accepted for bilateral carpal tunnel
syndrome, but failed to submit bills to OWCP when she was treated for her back injury. She
stated that her work-related back injury remained static until recently. Appellant indicated that
her treating doctor retired and her accepted claim for back conditions had been closed, but that
she now needed a new doctor and additional medical treatment. The employing establishment
noted on the claim form that appellant was on OWCP periodic compensation rolls under claim
number xxxxxx974. No medical evidence was submitted with her recurrence claim.
In a February 13, 2015 letter, appellant explained that she saw the same doctor for her
back and carpal tunnel syndrome conditions. She alleged that the doctor mistakenly thought she
needed reports for her carpal tunnel claim and had focused on her wrist injury, which she
indicated had caused pain for the past years and for which she receives compensation. Appellant
stated that every three or four months, she saw her doctor for her back injury, but the doctor’s
office failed to bill under the correct claim number. She subsequently learned that OWCP was
not paying the bills for medical treatment of her back.
In a March 4, 2015 letter, OWCP noted that there was limited evidence of medical
treatment for appellant’s accepted back conditions since April 24, 2007. It requested that she
provide additional factual evidence along with copies of all medical records for the work-related
lumbar condition and a comprehensive, narrative medical report from her treating physician,
which contained an opinion supported by medical rationale as to the relationship between her
current medical conditions and the accepted injury. Appellant was afforded 30 days to submit
the requested evidence.
In response, OWCP received correspondence from appellant and OWCP regarding her
authorized representatives; correspondence pertaining to a request for extension of time;
2

Appellant also has an accepted claim for bilateral/lateral epicondylitis, with a date of injury of June 14, 2002
under OWCP File No. xxxxxx943, and an accepted claim for bilateral carpal tunnel syndrome under OWCP File
No. xxxxxx974.

2

correspondence regarding bill payment issues; appellant’s supplemental statements of April 3, 6,
and 9, 2015 and copies of diagnostic testing from 2014.
Authorization requests and treatment reports from different physicians covering the
period February 25, 2010 through March 26, 2015 were submitted.3
Medical reports from Dr. Donald S. Orr, a Board-certified neurologist, from 2010
through 2014 were received. The majority of the reports pertained to appellant’s upper extremity
conditions and occasionally mentioned low back pain syndrome. In treatment notes dated
April 22, 2013 through September 16, 2014, Dr. Orr mentioned a low back condition, back pain,
and lumbar-related conditions. In a July 17, 2014 report, he reported that appellant had
significant low back pain, right upper extremity pain, and fully resolved left wrist pain. With
respect to the back, Dr. Orr diagnosed low back pain syndrome. He noted that he was suspicious
of an underlying discogenic lumbar pain component and noted results from an April 30, 2003
magnetic resonance imaging (MRI) scan of the lumbar spine. In a September 16, 2014 report,
Dr. Orr reported that appellant recognized, over the past week, a pain in her left groin and
beginning today, a pronounced discomfort at her left hemipelvic area when she placed weight
onto her left lower extremity. An assessment of lumbar disc herniation without myelopathy,
sacroiliac pain, and low back pain syndrome was provided. Appellant received left-sided S1
joint injection. Dr. Orr noted that he was suspicious that appellant’s low back generator was that
of a damaged intervertebral disc with an internal annual tear. He suspected that she has
developed, secondarily due to mechanical stresses, subluxation of her left sacroiliac joint, which
manifested as left groin pain and gait difficulty.
In a January 2, 2015 report, Dr. Orr summarized that on November 6, 2014 appellant was
found to have a fracture in her left hip at the femoral neck. Appellant recalled in retrospect that
in late August or early September she tripped going up steps at home and went back down about
five of those steps while somehow maintaining an upright position as she landed hard on her
feet. Dr. Orr noted that it now seemed that appellant very likely sustained the fracture at that
time. After appellant was seen in mid-September her left hip pain intensified and her primary
care physician took a radiograph of her left hip, which was read as normal. Dr. Daniel
Nicholson, a Board-certified orthopedic surgeon, had appellant undergo a left hip MRI scan,
which showed the fracture. Appellant was to undergo a bone density study. Dr. Orr advised that
the bone density scan showed osteopenia at her femoral heads, just past borderline osteoporosis
in her lumbar spine. He noted that Dr. Daniel Kingloff, a Board-certified orthopedic surgeon,
had indicated that appellant would not require surgery for the nondisplaced fracture of the left
femoral head. Dr. Orr related that appellant understood that her hip injury/fracture lay outside
the purview of workers’ compensation. No assessment/diagnosis was provided regarding
appellant’s back condition.
Reports from Dr. Daniel A. Nicholson, a Board-certified orthopedic surgeon, were
received and contained handwritten comments. In an October 15, 2014 report, he noted that
appellant reported an onset of left hip pain/groin pain three weeks previously, but that there was
no injury that caused the onset of the pain. The pain worsened approximately one week prior,
3

Medical reports received for the period February 25, 2010 to March 19, 2013 pertained to treatment of
appellant’s carpal tunnel and upper extremity conditions.

3

after she stumbled and fell, landing on her left leg.4 Dr. Nicholson found that appellant had a
herniated lumbar disc, but no other back issues. Appellant had no previous history of injury to
the hip and had not had any treatment. Dr. Nicholson noted that at this point in time the etiology
of appellant’s pain was unclear. There were no radiographic signs of acetabular impingement or
significant degenerative joint disease. Dr. Nicholson advised appellant’s known lumbar
pathology may be playing a role in her complex of symptoms. However, he noted the majority
of the pain appeared to be in the left groin. Additional diagnostic testing was recommended.
In an October 27, 2014 report, Dr. Nicholson reported that appellant had a fractured hip.
In an October 30, 2014 report, Dr. Nicholson diagnosed a closed fracture at the base of
the neck of the femur, along with joint pain involving the pelvic region and thigh. Appellant was
scheduled for surgery on November 3, 2014 for left hip percutaneous pinning.
In a January 28, 2015 report, Dr. Kevin Sheahan, a Board-certified anesthesiologist and
certified pain specialist, noted that appellant was seen for upper extremity pain. An assessment
of reflex sympathetic dystrophy (RSD) upper extremity, lumbar spondylosis without myelo/facet
arthrophy, and carpal tunnel syndrome was provided.
In a March 13, 2015 report, Dr. Damon Kimes, a Board-certified family practitioner,
reported that appellant was a new patient. He reported that appellant had seen another physician
for her chronic lower back and left hip pain for over seven years, but the physician had retired
and closed his office. Appellant reported a history of a work-related back strain in 2002
followed by disc disease. She reported a left hip fracture in September, which a prior MRI scan
showed was a fractured femoral head. Dr. Kimes noted his review of appellant’s records from
Southeastern Interventional Pain Associates, including Dr. Orr’s notes, and provided
examination findings. The following assessments were provided: encounter for long-term
(current) use of other medications; lumbago; facet arthropathy lumbar and cervical; carpal tunnel
syndrome; chronic pain syndrome; pain hip; sacroiliitis; lumbosacral radiculopathy; and cervical
radiculopathy. Follow-up reports from Dr. Kimes dated March 26, 2015 contained the same
assessments.
By decision dated April 10, 2015, OWCP denied the recurrence claim and found that
medical treatment was not authorized because the medical evidence was insufficient to establish
a recurrence of appellant’s accepted conditions causally related to the March 9, 2002 accepted
back conditions.
LEGAL PRECEDENT
A recurrence of a medical condition is defined as a documented need for further medical
treatment after release from treatment for the accepted condition or injury.5 Continuous
treatment for the original condition or injury is not considered a recurrence of a medical
4

A handwritten note on the report stated, “never told him I fell … told him about when @ park with/ kids, when I
hit that tree root hard & Tim had to help me back to the car.”
5

20 C.F.R. § 10.5(y).

4

treatment nor is an examination without treatment.6 As distinguished from a recurrence of
disability, a recurrence of a medical condition does not involve an accompanying work
stoppage.7
It is the employee’s burden to establish that the claimed recurrence is causally related to
the original injury.8 Causal relationship is a medical issue that can generally be resolved only by
rationalized medical opinion evidence.9 This requires furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the condition is causally related to the employment injury and who supports that conclusion
with sound medical reasoning.10 Where no such rationale is present, medical evidence is of
diminished probative value.11
In order to establish that a claimant’s alleged recurrence of the condition was caused by
the accepted injury, medical evidence of bridging symptoms between her present condition and
the accepted injury must support the physician’s conclusion of a causal relationship.12
ANALYSIS
OWCP accepted that appellant’s March 9, 2002 employment injury resulted in left
gluteus muscle strain, sprain of back, lumbar region, sprain of lumbosacral (joint)/(ligament),
and displacement of lumbar intervertebral disc without myelopathy. Appellant returned to work.
She was eventually totally disabled as a result of conditions in other accepted claims and placed
on the periodic compensation rolls. On March 2, 2015 OWCP received appellant’s Form CA-2a
claim for a recurrence due to her March 9, 2002 employment injury.
Appellant submitted authorization requests and treatment reports from different
physicians covering the period February 25, 2010 through March 26, 2015. The medical records
from February 25, 2010 to March 19, 2013 do not mention a back condition. Rather, they are
treatment notes for carpal tunnel and upper extremity problems. In treatment notes for the period
April 22, 2013 through September 16, 2014, Dr. Orr mentioned a low back condition, back pain
and lumbar-related conditions, but provided no opinion with medical rationale as to how the
diagnoses were due to, caused by, or related to the original injury. Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.13 Although Dr. Orr did not formally discharge
6

Id.

7

Id. at § 10.5(x).

8

Id. at § 10.104. See also Mary A. Ceglia, 55 ECAB 626, 629 (2004).

9

See Jennifer Atkerson, 55 ECAB 317 (2004).

10

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

11

Michael Stockert, 39 ECAB 1186, 1187-88 (1988); see Ronald C. Hand, 49 ECAB 113 (1957).

12

Mary A. Ceglia, 55 ECAB 626 (2004).

13

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

appellant from treatment for her back conditions, a sufficiently lengthy gap in treatment has the
same effect as a formal discharge.14 Appellant has the burden of proof to establish that her need
for medical treatment beginning April 22, 2013 through September 16, 2014 was causally related
to her March 9, 2002 employment injury.
In September 2014 appellant reported left groin pain and discomfort in her left
hemipelvic area, which was later diagnosed as left hip fracture at the femoral neck. In his
September 16, 2014 report, Dr. Orr reported that appellant recognized, over the past week, a pain
in her left groin and beginning today, a pronounced discomfort at her left hemipelvic area when
she placed weight onto her left lower extremity. An assessment of lumbar disc herniation
without myelopathy, sacroiliac pain, and low back pain syndrome was provided. Dr. Orr
subsequently related in his January 2, 2015 report that appellant was found to have a fracture in
her left hip at the femoral neck. He noted that appellant recalled in retrospect that in late August
or early September she tripped while walking up steps at home and fell back down
approximately five of those steps while somehow maintaining an upright position as she landed
hard on her feet onto the landing. Dr. Orr noted that she very likely sustained fracture at that
time. While he previously suspected a damaged intervertebral disc with an annual tear, and
subluxation of her left sacroiliac joint secondarily due to mechanical stresses, which manifested
as left groin pain and gait difficulty, it is not possible to verify that appellant’s current condition
is causally related to the original injury due to the void of ongoing treatment records or any
medical evidence bridging the gap of treatment. Furthermore, the history of injury reflects that
appellant either tripped going up steps or stumbled over a tree root and fell.
The October 15, 2014 treatment note from Dr. Nicholson provided a history that
appellant stumbled and fell landing on her left leg. The handwritten note on the report alleged
that “never told him I fell … told him about when @ park with/ kids, when I hit that tree root
hard & Tim had to help me back to the car.” This exposure over stumbling over a tree root and
falling and/or tripping while walking up steps are incidents which break the chain of causation to
establish a recurrence of disability. Additionally, the medical histories provided to Dr. Orr and
Dr. Nicholson are inconsistent and cast doubt on the validity of the claim.
Appellant also submitted reports dated January 28, 2015 from Dr. Sheahan, and
March 13, 2015 from Dr. Kimes. While these physicians provided diagnoses of appellant’s
conditions, they did not offer any opinion regarding the cause of the diagnosed conditions or
whether they required further medical treatment. The other medical reports submitted fail to
provide a rational medical opinion with an accurate factual and medical history causally relating
appellant’s current condition to the March 9, 2002 injury.
The Board finds that the evidence submitted by appellant lacks adequate rationale to
establish a causal connection between the alleged recurrence of her medical conditions and the
accepted employment injury. Appellant had the burden of submitting sufficient medical
evidence to document the need for further medical treatment. She did not submit such evidence
as required and failed to establish a need for continuing medical treatment.15
14

See Kent W. Rasmusen, Docket No. 04-1137 (issued August 4, 2004).

15

See P.Q., Docket No. 14-1905 (issued May 26, 2015); J.F., 58 ECAB 331 (2006).

6

On appeal appellant notes her frustration with an OWCP claims examiner and her desire
to reopen her claim. In a separate letter, she also expressed her belief that her former physician,
Dr. Orr, engaged in improper billing practices and that this gave the appearance that she stopped
treatment for her back. As noted, appellant’s recurrence claim was denied as the medical
evidence lacked adequate rationale to establish a causal connection between the alleged
recurrence of her medical condition and the accepted employment injury. She did not submit
such evidence as required and failed to establish a need for continuing medical treatment.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence
of her medical conditions causally related to her March 9, 2002 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 10, 2015 is affirmed.
Issued: February 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

